The publication of the resolution authorizing the improvement in question was held by the court below insufficient, and we concur in that conclusion, there having been no publication whatever as to one board. The assessment or reassessment, under the act of 1871, was resorted to, probably, for the purpose of curing this defect. This assessment was, however, invalid for want of a certificate of the commissioner of public works, as to the amount of expense paid or actually incurred by the city. The act of 1871 requires the certificate of that officer, and does not authorize the substitution of any other evidence as to the amount of expenses paid or incurred. By the certificate produced, the commissioner certifies only the prices fixed by the contract, but is silent as to the amount of work done and as to the expense paid or incurred. An affidavit of another party stating the amount of work done, and from which the expense could be computed, appears to have accompanied this certificate; but this affidavit is not adopted or even referred to in the certificate of the commissioner, or made part thereof. The commissioner of public works does not certify to the matters stated in the affidavit. He has not, therefore, certified as to the expense paid or incurred. The act of 1871 was not complied with, and there is no ground upon which the assessment can be sustained.
The order appealed from should be reversed, and the order made at Special Term affirmed, with costs.
All concur.
Ordered accordingly. *Page 504